Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           

Specification
In the specification, par. 45, “movers” perhaps should be – moves --; in par. 97, the “second fluid” should be “first fluid”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10-12, 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garbald et al (2020/0077585).

It should be noted that the recitation “for," "configured to," "actuatable” etc. is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference 

Since it is the language itself of the claims which must particularly point out and distinctly claim the subject matter which the applicant regards as his invention, without limitations imported from the specification, whether such language is couched in terms of means plus function or consists of a detailed recitation of the inventive matter.  Limitations in the specification not included in the claim may not be relied upon to impart patentability to an otherwise unpatentable claim.    In re Lundberg, 113 USPQ 530 (CCPA 1957). 

“[0039] That is while most systems have an accumulator hydraulically connected directly to the cylinder in float mode, the present arrangement uses an electronically controlled PPRR valve directly between the pressure source and the float cylinder. This allows the system to have very precise, instantaneous control of the float cylinder pressure so that it can adjust the pressure based on instantaneous changes of the float system. The accumulator systems are far less precise/responsive since a change of hydraulic pressure, when commanded, is split between cylinder movement and accumulator charge).”

1. A header assembly for an agricultural harvesting machine having a traction unit, the header assembly comprising: 

a main frame that supports the cutter (106; 
a float cylinder configured to be coupled between the main frame and the traction unit (116/117); 
an accumulator (source 12); and 
fluidic circuitry that fluidically couples the accumulator to the float cylinder (fig 2), 
wherein the fluidic circuitry is configured to: 
provide a first flow of pressurized fluid under pressure to the float cylinder, so the float cylinder exerts a float force on the main frame (capability taught in par. 75); and 
based on a control input that corresponds to a lifting operation of the header assembly, provide a restricted flow of fluid, that is restricted relative to the first flow, between the float cylinder and the accumulator (although, it is not claimed, the control valve taught in par. 78, restricts the flow during upward/lifting operation/movement; also see, par. 89). 

2. The header assembly of claim 1, wherein the fluidic circuitry comprises: 
a valve mechanism that is actuatable, based on the control input, between a first position that permits the first flow through a first fluid conduit and a second position that inhibits flow through the first fluid conduit (valve is already addressed above). 


10. The header assembly of claim 1, wherein the lifting operation lifts the header assembly off the ground (par. 75). 

11. The header assembly of claim 1, and further comprising: 
an attachment frame (104) movably coupled to the main frame, wherein the attachment frame is coupled to the traction unit (fig 1) and the float cylinder exerts a float force on the main frame relative to the attachment frame (par. 70). 

The following are already addressed above, unless otherwise noted:

12. A float force assembly for a harvesting machine header that is attached to a harvesting machine traction unit, the float force assembly comprising: 
an accumulator; and 
fluidic circuitry that fluidically couples the accumulator to a float cylinder coupled between the harvesting machine traction unit and the harvesting machine header, 
wherein the fluidic circuitry comprises a valve mechanism that is actuatable between a first position and a second position (par. 78), 

when the valve mechanism is in the second position, the fluidic circuitry provide a restricted flow of fluid, that is restricted relative to the first flow, between the float cylinder and the accumulator (already addressed above). 


15. The float force assembly of claim 12, wherein the valve mechanism is actuated, based on a control input, between the first position and the second position during a lifting operation that lifts the harvesting machine header (addressed above). 

16. The float force assembly of claim 15, and further comprising: a control system configured to operate the fluidic circuitry in a first mode that provides the first flow of pressurized fluid under pressure, and in a second mode that provides the restricted flow of fluid (addressed above). 

17. The float force assembly of claim 16, wherein the control input is generated based on an operator input (par. 86). 



19. The header assembly of claim 12, and further comprising: an attachment frame movably coupled to the main frame, wherein the attachment frame is coupled to the traction unit and the float cylinder exerts a float force on the main frame relative to the attachment frame (see cl. 11). 






Allowable Subject Matter
Claim 20 is allowed.
Claim(s) 3-9, 13-14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Dunn et al (2017/0359955) teaches in par. 51, 130, a flotation system having in a lifting operation damping feature using a valve for hydraulic fluid flow restriction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671